Name: Decision 2004/763/CFSP of the European Council of 5 November 2004 amending Common Strategy 2000/458/CFSP on the Mediterranean region in order to extend the period of its application
 Type: Decision
 Subject Matter: Asia and Oceania;  cooperation policy;  international security; NA
 Date Published: 2006-06-07; 2004-11-13

 13.11.2004 EN Official Journal of the European Union L 337/72 DECISION 2004/763/CFSP OF THE EUROPEAN COUNCIL of 5 November 2004 amending Common Strategy 2000/458/CFSP on the Mediterranean region in order to extend the period of its application THE EUROPEAN COUNCIL, Having regard to the Treaty on European Union, in particular Article 13(2) thereof, Having regard to the recommendation of the Council, Whereas: (1) Common Strategy 2000/458/CFSP of the European Council of 19 June 2000 on the Mediterranean region (1)expired on 23 July 2004. (2) It is considered necessary to amend Common Strategy 2000/458/CFSP in order to extend the period of its application, thereby allowing for a review of the European Union's relations with the Mediterranean Region, taking into consideration the evaluation of the Strategic Partnership with the Mediterranean and the Middle East by the European Council in June 2005 and the evaluation of the Barcelona Process in the framework of its 10th anniversary in 2005, as well as the evolution of the European Neighbourhood Policy during that period, HAS DECIDED AS FOLLOWS: Article 1 In Part V of Common Strategy 2000/458/CFSP, the first sentence of point 36 (Duration) shall be replaced by the following: 36. This Common Strategy shall apply until 23 January 2006. Article 2 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 5 November 2004. For the European Council The President J. P. BALKENENDE (1) OJ L 183, 22.7.2000, p. 5.